                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

EXXON MOBIL CORPORATION;                   §
EXXONMOBIL DEVELOPMENT                     §
COMPANY; and EXXONMOBIL OIL                §
CORPORATION,                               §
                                           §
               Plaintiff,                  §
v.                                         §
                                           §          CIVIL ACTION NO. 3:17-CV-1930-B
STEVEN MNUCHIN, in his official            §
capacity as Secretary of the U.S.          §
Department of the Treasury; ANDREA M. §
GACKI, in her official capacity as the     §
Director of the U.S. Department of Foreign §
Assets Control; and the U.S.               §
DEPARTMENT OF THE TREASURY’S               §
OFFICE OF FOREIGN ASSETS                   §
CONTROL,                                   §
                                           §
               Defendants.                 §

                          MEMORANDUM OPINION AND ORDER

        Before the Court is the Magistrate Judge’s Order granting in part and denying in part

Plaintiffs’ Motion to Compel Compliance With the Court’s Orders (Doc. 49). Doc. 66, Order.

Defendants have filed objections to the order, arguing that the order is deficient in three principle

ways:

        First, it committed an error of law by concluding that the documents described at
        privilege log entry numbers 30, 37, 57, 78, 126, 146, and 148 were not protected
        under the deliberative process privilege based on the incorrect legal conclusion that
        drafts and summaries are not protected by the deliberative process privilege. Second,
        it committed an error of fact by using the wrong agency decision to determine that
        the documents described at privilege log entry numbers 3, 4, and 5 were not
        predecisional, and thus not protected by the deliberative process privilege. Third, it
        committed errors of law and fact in reaching its conclusion—unsupported by any
        factual findings or analysis—that the decisions at issue in the documents described
        at privilege log entry numbers 6, 7, 8, 9, 10, 12, 15, 17, 19, 23, and 25 were not
                                                 -1-
        “important” enough for their disclosure to risk injury to the quality of agency
        decisions. . . . [The order] also failed entirely to consider an agency declaration
        explaining the documents’ importance.

Doc. 71, Defs.’ Objections, 6. The Court now reviews Defendants’ objections.

        Federal Rule of Civil Procedure 72(a) permits a district judge to set aside or modify a non-

dispositive pretrial order issued by a magistrate judge if the order is clearly erroneous or contrary to

law. Fed. R. Civ. P. 72(a). That means the district judge reviews the magistrate judge’s factual

findings for clear error and legal conclusions de novo. Moore v. Ford Motor Co., 755 F.3d 802, 806

(5th Cir. 2014).

        Here, the Court has reviewed the opinion of the Magistrate Judge and finds no clear error

in the factual findings and, on de novo review, no error in the legal conclusions. Accordingly, the

objections by Defendants to the Magistrate Judge’s Order granting in part and denying in part

Plaintiffs’ Motion to Compel Compliance With the Court’s Orders are OVERRULED.

        Defendants are ORDERED to comply with the Magistrate Judge’s Order (Doc. 66), and

must produce the documents described therein to Plaintiffs by 5:00 p.m. on July 15, 2019.



        SO ORDERED.

        SIGNED: July 8, 2019.

                                                ______________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE




                                                  -2-
